 



Exhibit 10.2



 



PRIVATE PLACEMENT WARRANTS ASSIGNMENT AGREEMENT

 

 

This Private Placement Warrants Assignment Agreement, dated as of November 19,
2013 (this “Assignment”), is made by and between Levy Acquisition Sponsor, LLC,
a Delaware limited liability company (the “Assignor”) and Michael R. Wallach
(the “Buyer”).

 

WHEREAS, on the terms and subject to the conditions set forth in this
Assignment, the Assignor wishes to assign an aggregate of 30,000 warrants (the
“Private Placement Warrants”), each exercisable to purchase one share of common
stock of Levy Acquisition Corp. (the “Company”), and having the terms described
in the Company’s prospectus dated November 13, 2013 (the “Prospectus”) relating
to the Company’s initial public offering (the “Public Offering”) and the Buyer
wishes to receive the Private Placement Warrants from the Assignor.

 

NOW, THEREFORE, in consideration of the premises, representations, warranties
and the mutual covenants contained in this Assignment, and for other good and
valuable consideration, the receipt, sufficiency and adequacy of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

Section 1 Assignment of Private Placement Warrants. The Assignor hereby assigns
30,000 Private Placement Warrants to the Buyer, immediately following, and
conditional upon, the closing of the Public Offering and the private placement
of the Private Placement Warrants to be made by the Company to the Assignor
simultaneously with the Public Offering. The Assignor shall assign the Private
Placement Warrants to the Buyer as compensation for the Buyer’s service as an
officer of the Company and the Buyer will pay no consideration for the
assignment of the Private Placement Warrants. In connection with such
assignment, the Assignor hereby assigns its rights, duties and obligations under
that certain Registration Rights Agreement, dated as of November 13, 2013, by
and among the Company, the Assignor and the other signatories thereto (the
“Registration Rights Agreement”), to the Buyer, as a Permitted Transferee (as
defined in the Registration Rights Agreement).

 

Section 2 No Conflicts. Each party represents and warrants that neither the
execution and delivery of this Assignment by such, nor the consummation or
performance by such party of any of transactions contemplated hereby, will with
or without notice or lapse of time, constitute, create or result in a breach or
violation of, default under, loss of benefit or right under or acceleration of
performance of any obligation required under any agreement to which it is a
party.

 

Section 3 Investment Representations. The Buyer represents and warrants, as
follows: The Buyer hereby acknowledges that an investment in the Private
Placement Warrants involves certain significant risks. The Buyer has no need for
liquidity in its investment in the Private Placement Warrants for the
foreseeable future and is able to bear the risk of that investment for an
indefinite period. The Buyer acknowledges and hereby agrees that the Private
Placement Warrants (and the shares of common stock issuable upon exercise
thereof) have not been registered under the Securities Act of 1933, as amended
(the “Act”) will not be transferable under any circumstances unless registered
by the Company in accordance with federal and state securities laws or sold in
compliance with an exemption under such laws and such transfer complies with all
applicable lock-up restrictions on the Buyer (as described in the Company’s
registration statement on Form S-1, as amended (File Number 333-191587) (the
“Registration Statement”), under the Act, relating to the Public Offering)). The
Buyer further understands that any certificates evidencing the Private Placement
Warrants bear a legend referring to the foregoing transfer restrictions.

 



 

 

 

The Private Placement Warrants are being acquired solely for the Buyer’s own
account, for investment purposes only, and are not being purchased with a view
to or for the resale, distribution, subdivision or fractionalization thereof;
and the Buyer has no present plans to enter into any contract, undertaking,
agreement or arrangement for such resale, distribution, subdivision or
fractionalization. The Buyer has been given the opportunity to (i) ask questions
of and receive answers from the Assignor and the Company concerning the terms
and conditions of the Private Placement Warrants, and the business and financial
condition of the Company and (ii) obtain any additional information that the
Assignor possesses or can acquire without unreasonable effort or expense that is
necessary to assist the Buyer in evaluating the advisability of the purchase of
the Private Placement Warrants and an investment in the Company. The Buyer is
not relying on any oral representation made by any person as to the Company or
its operations, financial condition or prospects. The Buyer is an “accredited
investor” as defined in Regulation D promulgated by the Securities and Exchange
Commission under the Act. The Buyer acknowledges, and agrees to be bound by, the
terms and provisions of the Securities Escrow Agreement dated November 13, 2013
among the Company and the other parties thereto (the “Escrow Agreement”), and
that the Private Placement Warrants shall remain in escrow until the termination
of the Escrow Period (as defined in the Escrow Agreement).

 

Section 4 Assignor Representations. The Assignor represents and warrants as
follows: Neither the Assignor, nor any of its officers, directors, employees,
agents or members has either directly or indirectly, including through a broker
or finder, engaged in any general solicitation or published any advertisement in
connection with the assignment of the Private Placement Warrants.

 

Section 5 Miscellaneous. This Assignment, together with the certificates,
documents, instruments and writings that are delivered pursuant hereto,
constitutes the entire agreement and understanding of the parties hereto in
respect of its subject matter. This Assignment may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument. This Assignment may not be amended,
modified or waived as to any particular provision, except by a written
instrument executed by all parties hereto. Except as otherwise provided herein,
no party hereto may assign either this Assignment or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party.

 

[SIGNATURE PAGE FOLLOWS]

 



 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Assignment to be
effective as of the date first set forth above.

 

 



 

  LEVY ACQUISITION SPONSOR, LLC           By:  /s/ Ari Levy     Name: Ari Levy
Title: President

 



  BUYER           /s/ Michael R. Wallach     Michael R. Wallach



 

 



[SIGNATURE PAGE TO Private Placement WARRANTS ASSIGNMENT AGREEMENT]





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 